741 N.W.2d 22 (2007)
ALLSTATE INSURANCE COMPANY, Plaintiff, Counter Defendant-Appellant,
v.
A & A MEDICAL TRANSPORTATION SERVICES, INC., Renaissance Physical Therapy, L.L.C., Rahat Malik, Physicians Rehabilitation, L.L.C., Zubair Rathur, Iman Fawaz, and First Choice Rehab, Inc., Defendants, Counter Plaintiffs-Appellees.
Docket Nos. 133348, 133349. COA Nos. 260766, 261504.
Supreme Court of Michigan.
November 21, 2007.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the December 5, 2006 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Miller v. Allstate (After Remand) (Docket Nos. 134393, 134406), is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.